Name: Commission Regulation (EEC) No 31/85 of 4 January 1985 fixing the amount by which the variable component of the levy applicable to bran and sharps originating in Algeria, Morocco and Tunisia must be reduced
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 1 . 85 Official Journal of the European Communities No L 4/ 15 COMMISSION REGULATION (EEC) No 31/85 of 4 January 1985 fixing the amount by which the variable component of the levy applicable to bran and sharps originating in Algeria, Morocco and Tunisia must be reduced THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1512/76 of 24 June 1976 concluding the Agreement in the form of an exchange of letters relating to Article 22 of the Cooperation Agreement and Article 15 of the Interim Agreement between the European Economic Community and the Republic of Tunisia and concerning the import into the Community of bran and sharps originating in Tunisia ('), and in parti ­ cular the second subparagraph of paragraph 3 of the exchange of letters, Having regard to Council Regulation (EEC) No 1518/76 of 24 June 1976 concluding the Agreement in the form of an exchange of letters relating to Article 21 of the Cooperation Agreement and Article 14 of the Interim Agreement between the European Economic Community and the People's Democratic Republic of Algeria and concerning the import into the Community of bran and sharps originating in Algeria (2), and in particular the second subparagraph of paragraph 3 of the exchange of letters, Having regard to Council Regulation (EEC) No 1525/76 of 24 June 1976 concluding the Agreement in the form of an exchange of letters relating to Article 23 of the Cooperation Agreement and Article 16 of the Interim Agreement between the European Economic Community and the Kingdom of Morocco and concerning the import into the Community of bran and sharps originating in Morocco (3), and in particular the second subparagraph of paragraph 3 of the exchange of letters, Whereas the Agreement in the form of an exchange of letters annexed to Regulations (EEC) No 1512/76, (EEC) No 1518/76 and (EEC) No 1525/76 provides that the variable component of the levy calculated in accordance with Article 2 of Council Regulation (EEC) No 2744/75 of 29 October 1975 on the import and export system for products processed from cereals and from rice (4), as last amended by Regulation (EEC) No 1 027/84 (*), is to be reduced by an amount fixed by the Commission each quarter ; whereas this amount must be equal to 60 % of the average of the variable components of the levies in force during the three months preceding the month during which the amount is fixed ; Whereas the variable components applicable to the products falling within subheading 23.02 A II of the Common Customs Tariff during October, November and December 1984 have been taken into considera ­ tion , HAS ADOPTED THIS REGULATION : Article 1 The amount referred to in the second subparagraph of paragraph 3 of the exchange of letters forming the Agreement annexed to Regulations (EEC) No 1512/76, (EEC) No 1518/76 and (EEC) No 1525/76 to be deducted from the variable component applicable to bran and sharps originating in Tunisia, Algeria and Morocco respectively, shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 1 February 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 January 1985. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 169, 28 . 6 . 1976, p . 19 . 0 OJ No L 169, 28 . 6 . 1976, p . 37. 3 OJ No L 169, 28 . 6 . 1976, p . 53 . (4) OJ No L 281 , 1 . 11 . 1975, p . 65 . 0 OJ No L 107, 19 . 4 . 1984, p . 15 . No L 4/ 16 Official Journal of the European Communities 5. 1 . 85 ANNEX to the Commission Regulation of 4 January 1985 fixing the amount by which the variable component of the levy applicable to bran and sharps originating in Algeria, Morocco and Tunisia must be reduced T CCT heading No ECU/tonne 23.02 A II a) 20,60 23.02 A II b) 40,03